 
 
I 
108th CONGRESS
2d Session
H. R. 4044 
IN THE HOUSE OF REPRESENTATIVES 
 
March 25, 2004 
Mr. Nunes introduced the following bill; which was referred to the Committee on Transportation and Infrastructure
 
A BILL 
To amend the Intermodal Surface Transportation Efficiency Act of 1991 to designate California State Route 99 as a high priority corridor on the National Highway System. 
 
 
1.Addition of California Route 99 to the National Highway SystemSection 1105(c) of the Intermodal Surface Transportation Efficiency Act of 1991 (105 Stat. 2032; 112 Stat. 191; 118 Stat. 293) is amended by adding at the end the following new paragraph: 
 
(46)The California Farm-to-Market Corridor. California State Route 99 from south of Bakersfield to Sacramento, California..  
 
